Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1, 3-5,6, 8-11 are objected to because of the following informalities: 
	Claim 1, line 3, line 7, “electronic unit” should be – electronic circuit—
	Claim 1, line 3, 5, “sensing unit” should be – sensor--
	Claim 1, line 4, “communication module” should be –” communication circuit—
	Claim 3, line 1, “electronic unit” should be – electronic circuit--
	Claim 3, line 2, “Global Positioning System (GPS) module” should be –" Global Positioning System (GPS)”
	Claim 3, line 2-3, “near-field communication (NFC) module” should be -- near-field communication (NFC) circuit”
	Claim 3, line 3, “Bluetooth module” should be – Bluetooth circuit—
Claim 4, line 1, “communication module” should be –” communication circuit—
	Claim 4, line 2, “sensing unit” should be –sensor—
	Claim 5, line 4, line 8, “electronic unit” should be – electronic circuit—
	Claim 5, line 4, 6, “sensing unit” should be – sensor--
	Claim 5, line 5, “communication module” should be –” communication circuit—
	Claim 9, 10, 11, line 1, “system of 5” should be – system of claim 5—
	Claim 5, line 12, claim 6, line 2, Claim 8, line 2, “ wireless charging device” should be –wireless charger--
	Claim 10, line 1, “electronic unit” should be – electronic circuit--
	Claim 10, line 2, “Global Positioning System (GPS) module” should be –" Global Positioning System (GPS)”
	Claim 10, line 2-3, “near-field communication (NFC) module” should be -- near-field communication (NFC) circuit”
	Claim 10, line 3, “Bluetooth module” should be – Bluetooth circuit--
Claim 11, line 2, “communication module” should be –” communication circuit—
	Claim 11, line 2, “sensing unit” should be –sensor—
Appropriate correction is required.

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.Claims 3, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 10 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless communication interface and, accordingly, the identification/description is indefinite. For purposes of art examination, the claim was construed to refer to any of the various short-range wireless communication interface variants.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20100042179A) in view of Shin ( KR20140091362A)
With regard to claim 1, Kim teaches a manhole cover (e.g., 100, Fig. 1) comprising:
a cover body (e.g., 101, Fig. 1);
an electronic unit including at least one sensing unit ( e.g., 112, Fig. 2) configured to sense information inside a manhole and at least one communication module ( e.g., 114, Fig. 2) configured to transmit information which is obtained through the sensing unit to the outside ( see page 8 of translation, last para,  And a communication module 114a and an antenna 114b for performing modulation and demodulation for transmitting the detection result from the sensor unit 112 to the outside using wireless communication.) , and embedded in the cover body( see page 7 of translation, para 2); a battery (e.g., 124, Fig. 3) providing driving power to the electronic unit ( see page 6 of translation, 124 serves for operation power). 
Kim does not teach a wireless power reception antenna embedded in the cover body to receive wireless power supplied from the outside and provide the wireless power to the battery.
However, Shin teaches a wireless power reception antenna ( e.g., 60, Fig. 1) embedded in the cover body (Fig. 7 of Kim teaches the battery 124 insides the power supply 120 embedded in the cover body 101, Fig. 1 of Shin teaches the antenna 60 is on top of battery 10, the combination of Kim and Shin teaches the antenna 60 embedded in the cover body)  to receive wireless power supplied from the outside ([0033] 60 receives the power from outsides) and provide the wireless power to the battery( e.g., 10, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim , to include a wireless power reception antenna embedded in the cover body to receive wireless power supplied from the outside and provide the wireless power to the battery, as taught by Shin, because compared with wired charging, the wireless charging is more convenient and the interface of wireless charging has better durability.
With regard to claim 2, the combination of Kim and shin teaches all the limitations of claim 1, the combination of Kim and Shin further teaches wherein the wireless power reception antenna is embedded in a portion, which is formed of a nonconductive material, of the cover body ( see claim 1 of Kim, the main body of manhole made of plastic, the combination of Kim and Shin teaches the wireless power receiver antenna is embedded in manhole cover as discussed in claim 1, therefore, the combination of Kim and Shin further teaches antenna is embedded in a nonconductive cover such as manhole cover)
With regard to claim 3, the combination of Kim and shin teaches all the limitations of claim 1, Kim further teaches wherein the electronic unit includes one or more among a Global Positioning System (GPS) module, a near-field communication (NFC) module, a Bluetooth module (Bluetooth, page 5 of translation, para 4), a temperature sensor, a humidity sensor, and a biometric sensor.
With regard to claim 4, the combination of Kim and shin teaches all the limitations of claim 1, Kim further teaches wherein the communication module provides information obtained through the sensing unit to an external server  ( e.g., 200, Fig. 9 which is external server) or a portable terminal.

5. Claims 5-6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20100042179A)  in view of Liu (US20140306646A1)
With regard to claim 5, Kim teaches a manhole management system comprising:
a manhole cover (e.g., 100, Fig. 1)comprising:
a cover body (e.g., 101, Fig. 1)
an electronic unit including at least one sensing unit ( e.g., 112, Fig. 2) configured to sense information inside a manhole and at least one communication module ( e.g., 114, Fig. 2) configured to transmit information which is obtained through the sensing unit to the outside ( see page 8 of translation, last para,  And a communication module 114a and an antenna 114b for performing modulation and demodulation for transmitting the detection result from the sensor unit 112 to the outside using wireless communication.) , and embedded in the cover body( see page 7 of translation, para 2); a battery (e.g., 124, Fig. 3) providing driving power to the electronic unit ( see page 6 of translation, 124 serves for operation power). 
Kim does not teach a wireless power reception antenna embedded in the cover body to receive wireless power supplied from the outside and provide the wireless power to the battery; and a portable wireless charging device configured to transmit the wireless power to the wireless power reception antenna to provide power for charging the battery.
However, Liu teaches a wireless power reception antenna ( see antenna attached to 317 receiver), Fig. 3-2)  embedded in the cover body ( Fig. 2 of Liu shows that the receiver 211 ( and antenna is part of receiver) and [0032] teaches 317 can be an antenna) is connected to the battery 219 and insides a device body 210, Kim teaches the battery embedded in the cover body as discussed above , therefore the combination of Liu and Kim teaches the reception antenna are embedded in the cover body) receive wireless power supplied from the outside ( wireless power supplied from 300, Fig. 3) and provide the wireless power to the battery ([0031] a battery insides the 310, and charged by the charger) ; and a portable wireless charging device ( e.g., 300, Fig. 3-2) configured to transmit the wireless power to the wireless power reception antenna ( e.g., antenna attaches to 317, Fig. 3-2)  to provide power for charging the battery ([0031] The wireless power receiver 317 receives the power sending from the portable device 300 and rectifies the form of power it received. The voltage converter 319 couples to the wireless power receiver 317, regulates the voltage it received and charges a battery in the second device 310)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim , to include a wireless power reception antenna embedded in the cover body to receive wireless power supplied from the outside and provide the wireless power to the battery; and a portable wireless charging device configured to transmit the wireless power to the wireless power reception antenna to provide power for charging the battery, as taught by Liu, because compared with wired charging, the wireless charging is more convenient and the interface of wireless charging has better durability.
With regard to claim 6, the combination of Kim and Liu teaches all the limitations of claim 5, Liu further teaches wherein the portable wireless charging device is a wireless charging pad ( see Fig. 6, charging plate) including a housing ( e.g., Fig. 6 , housing of charging plate) and a wireless power transmission antenna ( e.g., 601, Fig. 6) embedded in the housing ( housing of charging plate)
With regard to claim 9, the combination of Kim and Liu teaches all the limitations of claim 5, the combination of Kim and Liu further teaches wherein the wireless power reception antenna is embedded in a portion, which is formed of a nonconductive material, of the cover body ( see claim 1 of Kim, the main body of manhole made of plastic, the combination of Kim and Liu teaches the antenna is embedded in manhole cover as discussed above)
With regard to claim 10, the combination of Kim and Liu teaches all the limitations of claim 5, Kim further teaches wherein the electronic unit includes one or more among a Global Positioning System (GPS) module, a near-field communication (NFC) module, a Bluetooth module (Bluetooth, page 5 of translation, para 4), a temperature sensor, a humidity sensor, and a biometric sensor.
With regard to claim 11, the combination of Kim and shin teaches all the limitations of claim 5, Kim further teaches wherein the communication module provides information obtained through the sensing unit to an external server  ( e.g., 200, Fig. 9 which is external server) or a portable terminal.

6. Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20100042179A) and Lee (US20070145830A1)
With regard to claim 5, Kim teaches a manhole management system comprising:
a manhole cover (e.g., 100, Fig. 1) comprising:
a cover body (e.g., 101, Fig. 1)
an electronic unit including at least one sensing unit ( e.g., 112, Fig. 2) configured to sense information inside a manhole and at least one communication module ( e.g., 114, Fig. 2) configured to transmit information which is obtained through the sensing unit to the outside ( see page 8 of translation, last para,  And a communication module 114a and an antenna 114b for performing modulation and demodulation for transmitting the detection result from the sensor unit 112 to the outside using wireless communication.) , and embedded in the cover body( see page 7 of translation, para 2); a battery (e.g., 124, Fig. 3) providing driving power to the electronic unit ( see page 6 of translation, 124 serves for operation power). 
Kim does not teach a wireless power reception antenna embedded in the cover body to receive wireless power supplied from the outside and provide the wireless power to the battery; and a portable wireless charging device configured to transmit the wireless power to the wireless power reception antenna to provide power for charging the battery.
However, Lee teaches a wireless power reception antenna ( 31, Fig.1 , Fig. 2)  embedded in the cover body ( Fig. 1, 2, 31, Lee further teaches 31 can used to charge/connect a secondary battery[0054], [0011] further teaches the coil can fit in a cellphone and notebook, and it is well known in the art the cellphone and notebook includes a battery, Kim teaches the battery embedded in the cover body as discussed above , therefore the combination of Lee and Kim teaches the reception antenna are embedded in the cover body) receive wireless power supplied from the outside ( wireless power supplied from 20, Fig. 1) and provide the wireless power to the battery (31 can used to charge/connect a secondary battery[0054],) ; and a portable wireless charging device ( e.g., 20, Fig. 1) configured to transmit the wireless power to the wireless power reception antenna ( e.g., 31, Fig. 1, Fig. 2)  to provide power for charging the battery([0054] The transferred RF power is subsequently conditioned and rectified by the rectification circuit within the secondary unit 30 into a regulated DC power with a substantially constant voltage. The regulated DC power is then used to power the device to perform such tasks as charging a secondary battery)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim , to include a wireless power reception antenna embedded in the cover body to receive wireless power supplied from the outside and provide the wireless power to the battery; and a portable wireless charging device configured to transmit the wireless power to the wireless power reception antenna to provide power for charging the battery, as taught by Lee, because compared with wired charging, the wireless charging is more convenient and the interface of wireless charging has better durability.
With regard to claim 6, the combination of Kim and Lee teaches all the limitations of claim 5, Lee further teaches wherein the portable wireless charging device is a wireless charging pad (see Fig. 1, 20) including a housing (e.g., Fig. 1, housing of 20) and a wireless power transmission antenna (e.g., 21, Fig. 1, Fig. 2) embedded in the housing ( 20, Fig. 1, Fig. 2)
With regard to claim 7, the combination of Kim and Lee teaches all the limitations of claim 6.
 Kim does not teach the portable wireless charging device includes a plug for electrical connection with an external power line.
Lee teaches the portable wireless charging device includes a plug (e.g., 11, Fig. 1) for electrical connection with an external power line (power line connected between 11 and 10, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6, to configure the portable wireless charging device to include a plug for electrical connection with an external power line, as taught by Lee, in order to use the standard extended plug to provide external power to the wireless charging device, reduce the cost and the integration time.

7. Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20100042179A) and Lee (US20070145830A1) in further view of Lim (KR 20150047050A)
With regard to claim 8, the combination of Kim and Lee teaches all the limitations of claim 6.
Kim does not teach the portable wireless charging device further includes a main body part connected to the housing through a cable; and the main body part includes a circuit part configured to drive the wireless power transmission antenna, and a display part configured to check a charge level of the battery embedded in the manhole cover.
Lee teaches the portable wireless charging device further includes a main body part  ( e.g., 10, Fig. 1) connected to the housing through a cable ( e.g., 2, Fig. 1); and
the main body part includes a circuit part (e.g., 10, Fig. 1) configured to drive the wireless power transmission antenna (e.g., 21, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6 , to configure the portable wireless charging device to include a main body part connected to the housing through a cable; and configure the main body part to include a circuit part configured to drive the wireless power transmission antenna, as taught by Lee, in order to place the power charging device to a desired place with extended cable to satisfy the user’s requirement and improve user’s experience, also the cable can extend the charging area distance from the power supply to the power receiving device.
 In addition, Lim teaches a display part configured to check a charge level of the battery embedded in the manhole cover ([0019]. The apparatus may further include a display unit configured to display a charging state and a charging replacement state of the plurality of charging modules including the main charging module.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Lee, to include a display part configured to check a charge level of the battery embedded in the manhole cover, as taught by Lim, in order to provide an indication of the charging status and improve the user’s experience and convenience (see [0079] of Lim)

  
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sauerlaender(US20110025133A1) teaches a Wireless power transmission system comprises a base unit (1) with multiple magnetic field generator circuits and a device (10), separable from said base unit (1) having a receiving inductor, adapted to receive power inductively when said device (10) is in proximity to one of said generator circuits,
Kada (US20120326661A1) teaches about contactless power receiver device
Kook (US20090261778A1) teaches Non-Contact Charger Available Of Wireless Data and Power Transmission, Charging Battery-Pack and Mobile Device Using Non-Contact Charger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836